United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.L., Appellant
and
DEPARTMENT OF THE AIR FORCE,
RANDOLPH AIR FORCE BASE, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-0666
Issued: March 5, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 2, 2017 appellant filed a timely appeal from an October 5, 2016 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than 10 percent permanent impairment of his
right upper extremity, for which he previously received a schedule award.
FACTUAL HISTORY
OWCP accepted that on October 25, 2012 appellant, then a 36-year-old firefighter,
sustained a right shoulder sprain and right shoulder superior labrum anterior and posterior

1

5 U.S.C. § 8101 et seq.

(SLAP) tears when the hydrant marker he was placing got hung up on the handle and pulled the
marker out of his hand in a jerking fashion. He stopped work on October 26, 2012.
On March 20, 2013 appellant returned to full-time limited-duty employment.
On April 1, 2013 appellant underwent authorized right shoulder surgery and stopped
work. OWCP paid him disability compensation on the periodic rolls from April 7 through
September 10, 2013. On September 11, 2013 appellant returned to full-duty employment.
Appellant underwent a second authorized right shoulder surgery on September 23, 2014
and stopped work again. OWCP paid him disability compensation and placed him on the
periodic rolls, effective September 24, 2014. On February 25, 2015 appellant returned to fulltime light duty.
On December 11, 2015 appellant filed a claim for a schedule award (Form CA-7). He
submitted a September 23, 2015 report by Dr. Daniel M. Veltri, a Board-certified orthopedic
surgeon, who examined appellant for a work-related right shoulder injury. Dr. Veltri reviewed
the medical treatment that appellant had received. He related appellant’s complaints of only
mild pain with extremes of range of motion (ROM) and swelling. Upon examination of both of
appellant’s shoulders, Dr. Veltri reported negative Neer and Hawkins impingement tests, Speed
test, belly-press test, lift-off test, Rowe apprehension test, and Jobe relocation test. ROM
examination of the right shoulder showed forward flexion to 140 degrees, extension to
40 degrees, abduction to 140 degrees, adduction to 30 degrees, external rotation to 70 degrees,
and internal rotation to 40 degrees. Dr. Veltri noted that appellant, on that day, had reached
maximum medical improvement (MMI). He opined that, based on Table 15.34, on page 475 of
the sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides)2 appellant had 12 percent permanent impairment of his right upper
extremity due to his ROM deficits. Dr. Veltri advised that appellant could return to regular duty
work.
In a June 9, 2016 report, Dr. David Garelick, a Board-certified orthopedic surgeon and
OWCP medical adviser, indicated that he reviewed the statement of accepted facts and
Dr. Veltri’s September 23, 2015 report. He noted that appellant underwent two right shoulder
surgeries and complained of mild pain at the extremes of motion. Dr. Garelick related that
physical examination of appellant’s shoulders showed minimally diminished rotator cuff strength
and minimally diminished right shoulder ROM. He reported that the rest of the examination was
unremarkable. Dr. Garelick opined: “Given the [appellant’s] excellent result, I would suggest
he be awarded 10 percent right upper extremity permanent impairment for a distal clavicle
resection according to Table 15-5, page 403, of the A.M.A., Guides.” He explained that there
would be no change to the award based on the net adjustment formula. Dr. Garelick reported a
MMI date of September 23, 2015 based on Dr. Veltri’s recommendation.
Dr. Veltri indicated in a July 25, 2016 report that he disagreed with Dr. Garelick’s June 9,
2016 impairment rating. He explained that, according to the A.M.A., Guides, appellant could be
rated either for his surgical procedure, as Dr. Garelick provided, or based on ROM
2

A.M.A., Guides (6th ed. 2009).

2

measurements. Dr. Veltri related that he chose ROM based on the actual objective
measurements that he performed on September 23, 2015. He reiterated that according to the
A.M.A., Guides, Table 15-34, page 475, appellant had 12 percent permanent impairment of the
right upper extremity. Dr. Veltri noted that his opinion remained unchanged as he obtained
accurate measurements as opposed to chart review. He indicated that there was a theoretical
10 percent right upper extremity permanent impairment that could be provided by appellant’s
surgical procedure. Dr. Veltri explained, however, that he believed that his ROM ratings were a
more accurate representation of appellant’s level of function.
On September 26, 2016 OWCP requested clarification from Dr. Garelick to explain his
reasoning for using postsurgical diagnostic results as opposed to ROM measurements for
classification purposes. In a September 26, 2016 report, Dr. Garelick noted that he reviewed
Dr. Veltri’s July 25, 2016 impairment rating report and disagreed with an impairment rating
based on ROM. He noted that column 1 on page 387 of the A.M.A., Guides provided: “ROM is
used primarily as a physical examination adjustment factor and only to determine actual
impairment values in the rare case when it is not possible to otherwise define impairment.”
Dr. Garelick related that given the fact that there was a diagnosis-based impairment (DBI)
method for rating appellant’s condition (the distal clavicle resection), then the DBI method was
the appropriate manner in which to award permanent impairment in this particular case. He
opined that there should be no change to his previous permanent impairment rating of 10 percent
right upper extremity impairment.
By decision dated October 5, 2016, OWCP granted appellant a schedule award for 10
percent permanent impairment of his right upper extremity. The award ran from September 23,
2015 to April 28, 2016.
LEGAL PRECEDENT
Section 8149 of FECA delegates to the Secretary of Labor the authority to prescribe rules
and regulations for the administration and enforcement of FECA. The Secretary of Labor has
vested the authority to implement FECA program with the director of OWCP.3 Section 8107 of
FECA sets forth the number of weeks of compensation to be paid for the permanent loss of use
of specified members, functions, and organs of the body.4 FECA, however, does not specify the
manner by which the percentage loss of a member, function, or organ shall be determined. To
ensure consistent results and equal justice under the law, good administrative practice requires
the use of uniform standards applicable to all claimants. Through its implementing regulations,
OWCP adopted the A.M.A., Guides as the appropriate standard for evaluating schedule losses.5
The sixth edition of the A.M.A., Guides was first printed in 2008. Within months of the
initial printing, the A.M.A., Guides issued a 52-page document entitled “Clarifications and
3

See 20 C.F.R. §§ 1.1-1.4.

4

For a complete loss of use of an arm, an employee shall receive 312 weeks’ compensation.
§ 8107(c)(1).
5

20 C.F.R. § 10.404. See also Ronald R. Kraynak, 53 ECAB 130 (2001).

3

5 U.S.C.

Corrections, [s]ixth [e]dition, [A.M.A.,] Guides to the Evaluation of Permanent Impairment.”
The document included various changes to the original text, intended to serve as an
erratum/supplement to the first printing of the A.M.A., Guides. In April 2009, these changes
were formally incorporated into the second printing of the sixth edition.
As of May 1, 2009, schedule awards are determined in accordance with the sixth edition
of the A.M.A., Guides (2009).6 The Board has approved the use by OWCP of the A.M.A.,
Guides for the purpose of determining the percentage loss of use of a member of the body for
schedule award purposes.7
ANALYSIS
The issue on appeal is whether appellant has more than 10 percent permanent impairment
of his right upper extremity, for which he previously received a schedule award.
The Board finds that this case is not in posture for decision.
The Board has found that OWCP has inconsistently applied Chapter 15 of the sixth
edition of the A.M.A., Guides when granting schedule awards for upper extremity claims. No
consistent interpretation has been followed regarding the proper use of the DBI or the ROM
methodology when assessing the extent of permanent impairment for schedule award purposes.8
The purpose of the use of uniform standards is to ensure consistent results and to ensure equal
justice under the law to all claimants.9 In T.H., the Board concluded that OWCP physicians are
at odds over the proper methodology for rating upper extremity impairment, having observed
attending physicians, evaluating physicians, second opinion physicians, impartial medical
examiners, and district medical advisers use both DBI and ROM methodologies interchangeably
without any consistent basis.
Furthermore, the Board has observed that physicians
interchangeably cite to language in the first printing or the second printing when justifying use of
either ROM or DBI methodology. Because OWCP’s own physicians are inconsistent in the
application of the A.M.A., Guides, the Board finds that OWCP can no longer ensure consistent
results and equal justice under the law for all claimants.10
In order to ensure a consistent result and equal justice under the law for cases involving
upper extremity impairment, the Board will set aside the October 5, 2016 decision. Utilizing a
consistent method for calculating permanent impairment for upper extremities applied

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); id. at Part 2 -- Claims, Schedule Awards & Permanent Disability Claims, Chapter 2.808.5a
(February 2013).
7

Isidoro Rivera, 12 ECAB 348 (1961).

8

T.H., Docket No. 14-0943 (issued November 25, 2016).

9

Ausbon N. Johnson, 50 ECAB 304, 311 (1999).

10

Supra note 8.

4

uniformly,11 and after such other development as may be deemed necessary, OWCP shall issue a
de novo decision on appellant’s claim for an upper extremity schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the October 5, 2016 decision of the Office of
Workers’ Compensation Programs is set aside, and the case is remanded for further action
consistent with this decision
Issued: March 5, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

11

See FECA Bulletin No. 17-06 (issued May 8, 2017).

5

